PREGERSON, Circuit Judge,
dissenting respectfully:
Defendant Carrera was denied a fair trial. Carrera’s defense attorney was incompetent and her unprofessional conduct prejudiced Carrera. As explained in my dissent to the published opinion, Carrera was prejudiced by his attorney’s failure to raise a Wheeler challenge to the prosecutor’s disproportionate strikes of Hispanic jurors. See People v. Wheeler, 22 Cal.3d 258,148 Cal.Rptr. 890, 583 P.2d 748 (1978). In the context of this case, this prejudice alone is sufficient to require reversal.
Furthermore, Carrera’s defense attorney’s personal and financial problems resulted in an apparent conflict of interest: while defending Carrera against a murder charge brought by the District Attorney’s office, Carrera’s defense attorney was also working with that same District Attorney’s office to secure a felony conviction of her husband, who shot her in the arm and said that he “meant to kill” her. The cumula*647tive effect of the defense counsel’s errors and conflict of interest, the prosecution witness Miguel Santana’s inconsistent testimony, and the trial court’s incorrect jury instructions deprived Carrera of his due process right to a fair trial. Accordingly, I would grant Carrera’s request for habeas relief.